Citation Nr: 0600395	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Service connection for chronic groin rash.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1977 to August 
2001.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.      

In March 2005, the Board remanded this matter for further 
medical inquiry regarding the veteran's service connection 
claim for chronic groin rash.  

The Board notes that the veteran initially claimed service 
connection for jock itch.  During the development of his 
claim, the veteran clarified that an underlying groin rash 
disorder caused his jock itch.  As such, in this decision the 
Board will refer to the veteran's claim as one for service 
connection for a chronic groin rash disorder.   


FINDING OF FACT

The veteran does not have a chronic groin rash disorder.  


CONCLUSION OF LAW

A chronic groin rash disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a claimed groin 
rash disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in September 2001, a Statement of the Case (SOC) issued in 
July 2003, a Supplemental Statement of the Case (SSOC) issued 
in August 2005, and a letter from the RO dated in March 2002.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
March 2002 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
requirement to provide notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the RO's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The RO obtained VA and 
service medical records relevant to this appeal.  The veteran 
was also afforded a VA examination for his claimed groin rash 
disorder.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 



II.  The Merits of the Claim for Service Connection  

In May 2001, the veteran claimed service connection for jock 
itch.  In his October 2001 notice of disagreement, the 
veteran described the way in which a chronic inservice groin 
rash caused his jock itch.  He contends that his active duty 
service in hot climates led to this disorder.  A service 
medical record supports the veteran's claim that he noted 
this disorder while in service.  For the reasons set forth 
below, however, the Board disagrees with the veteran's claim 
and finds the RO's denial of it the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

As already noted, a service medical record indicates that the 
veteran complained of jock itch during active service.  
Specifically, the record, dated in April 2001, refers to a 
history of "frequent jock itch."  This record is supported 
by the veteran's detailed statements to frequent inservice 
groin rash and jock itch, and by his spouse's supporting lay 
statement.  Based on this evidence, and granting the veteran 
the benefit of the doubt under 38 U.S.C.A. § 5107(b), the 
Board finds that the record supports the veteran's claim to 
an inservice disorder.  The second element of Pond is 
therefore satisfied here.  Pond, 12 Vet. App. at 346.  

But service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Due to the lack of evidence indicating that 
the veteran experienced a chronic groin rash disorder 
following service, or has a groin rash disorder currently, 
the record fails to support the first and third elements of 
Pond.  

As to the first element of Pond, the record contains no 
evidence that the veteran has a current groin rash disorder.  
The veteran underwent VA examination of his groin in June 
2001 and July 2005.  The June 2001 examiner described the 
veteran's groin area as asymptomatic.  The July 2005 examiner 
found no evidence of a current groin rash disorder or "any 
active disease . . . at this time."  And the record shows no 
treatment for or diagnoses of a groin rash disorder since the 
veteran's discharge from service in August 2001.  As such, 
the Board finds that the record fails to support a finding 
that the veteran has a current groin rash disorder, or has 
exhibited a continuity of symptomatology of such a disorder 
since service.  38 C.F.R. § 3.303(b).  

As to the third element of Pond, the record contains no 
medical evidence of a nexus between any inservice 
manifestations and the claimed current disability.  As such, 
the third element of Pond is not satisfied here either.  
Pond, 12 Vet. App. at 346.  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic groin rash is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


